 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAWN DEVORE,                                      No. 2:18-cv-2487 KJM AC PS
12                        Plaintiff,
13             v.                                          ORDER
14       DEPARTMENT OF JUSTICE, et al.,
15                        Defendants.
16

17            Pending before the court are plaintiff’s motions for extension of time to file a first

18   amended complaint,1 and motion to amend the complaint pursuant to Fed. R. Civ. Proc. 15. See

19   ECF Nos. 6, 8, 10. In plaintiff’s motion to amend, she seeks to add new defendants and remove

20   existing defendants from the original complaint. ECF No. 10. She also seeks to add two new

21   claims to her complaint. Id. Defendants have not opposed the motions.2

22            Motions to amend the pleadings are generally governed by the liberal standard of Rule

23   15(a) of the Federal Rules of Civil Procedure. Pursuant to Rule 15, “leave to amend should be

24   granted unless amendment would cause prejudice to the opposing party, is sought in bad faith, is

25   futile, or creates undue delay.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th

26
     1
       Plaintiff also requests for restraining orders for plaintiff’s expert witnesses. See ECF No. 8 at 2.
27   However, the court will not address these requests as they are not properly brought by separate motion.
     2
       Recently, defendants have filed an amended motion to dismiss that is currently pending before the
28   undersigned. ECF No. 9.
                                                          1
 1   Cir. 1992) (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 185-87 (9th Cir. 1987)).
 2   Under Rule 15(a)(2), a party may amend its pleading with the court’s leave, which should be
 3   freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 4          Review of the motion shows that plaintiff’s proposed amendment is appropriate. The
 5   proposed complaint includes additional exhibits and alleges facts that appear to stem from the
 6   same set of facts and/or occurrences. Plaintiff further states that the proposed amended complaint
 7   includes “pages/exhibits which were inadvertently left out at the time of the intial filing, and
 8   which resolves Defendant’s issues set forth in Defendant’s ‘Notice of Motion to Dismiss,’
 9   received by Plaintiff on October 8, 2018.” ECF No. 10 at 3. Moreover, defendants have not
10   opposed the motion and it does not appear that that the amendment would prejudice the
11   defendants. Accordingly, the court will grant plaintiff’s motion to amend. Plaintiff will be
12   granted 10 days to refile a first amended complaint separate from her motion to amend.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. Plaintiff’s Motion for an Extension of Time (ECF No. 6) is DENIED as moot;
15          2. Plaintiff’s Motion for an Extension of Time (ECF No. 8) is GRANTED;
16          3. Plaintiff’s Motion to Amend the Complaint (ECF No. 10) is GRANTED;
17          4. Plaintiff shall separately file the first amended complaint within 10 days of the date of
18              this order;
19          5. Defendants’ Amended Motion to Dismiss (ECF No. 9) is DENIED without prejudice
20              to its renewal in response to the firs amended complaint; and
21          6. The motion hearing currently set for December 5, 2018 before the undersigned is
22              hereby VACATED.
23      IT IS SO ORDERED.
24   DATE: November 2, 2018
25

26

27

28
                                                        2
